MEMORANDUM**
California state prisoner Freddie Dean Snider appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging defendant violated his constitutional rights by classifying him as a sex offender for housing purposes without due process, disqualifying him for participation in certain prison jobs and rehabilitation programs, and endangering his life. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment to the defendant because state prisoners have no liberty interest in their classification status, see Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987), or participation in rehabilitative programs, see also Moody v. Daggett, 429 U.S. 78, 88 n. 9, 97 S.Ct. 274, 50 L.Ed.2d 236 (1976) (rejecting claim that “prisoner classification and eligibility for rehabilitative programs” invoked due process protections).
Snider’s allegations that the classification placed him in danger of being assaulted were insufficient to show that the defendant acted with a sufficiently culpable state of mind to constitute deliberate indifference. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.